          Case 2:18-cv-01721-KJM-DB Document 67 Filed 02/21/20 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA




                                                          JUDGMENT IN A CIVIL CASE

ORION WINE IMPORTS, LLC, ET AL.,

                                                       CASE NO: 2:18−CV−01721−KJM−DB
                   v.

JACOB APPELSMITH, ET AL.,




    Decision by the Court. This action came before the Court. The issues have been tried,
    heard or decided by the judge as follows:

    IT IS ORDERED AND ADJUDGED

       THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
       COURT'S ORDER FILED ON 2/21/2020




                                                    Keith Holland
                                                    Clerk of Court


   ENTERED: February 21, 2020


                                    by: /s/ L. Mena−Sanchez
                                                       Deputy Clerk
